Citation Nr: 1421557	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to initial ratings for hemorrhoids higher than 10 percent prior to May 24, 2007, and noncompensable thereafter. 

2. Entitlement to an increased rating for lumbar strain with low back pain (spine disability), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to January 2001. 

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The February 2008 rating decision continued the 20 percent rating for the spine disability. The April 2010 rating decision granted service connection for hemorrhoids; and assigned a 10 percent rating effective November 27, 2007 and a noncompensable rating effective May 24, 2007. 

In August 2011, the Veteran testified at a hearing at the Boston RO before the undersigned; a transcript of the hearing is of record.  Jurisdiction over the 

This claim was remanded in October 2011. 

In May 2014, a VA audiology examination report was uploaded to Virtual VA. There was no waiver of RO review. The evidence is not pertinent to the issues on appeal and a supplemental statement of the case (SSOC) is not required. 

The issue of entitlement an increased rating in excess of 10 percent for status post pilonidal cyst resection has been raised by the August 2011 Board hearing transcript, but has not been adjudicated by Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an increased rating for a spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. Prior to May 24, 2007, the hemorrhoids were manifest by irritation, bleeding, throbbing and described as mild to moderate without fissures or anemia. 

2. Since May 24, 2007, the hemorrhoids are manifest by mild or moderate skin tags that were not large, thrombotic, irreducible, or frequently recurrent; there were no fissures or secondary anemia. 


CONCLUSIONS OF LAW

1. Prior to May 24, 2007, the criteria for a rating higher than 10 percent for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.114, Diagnostic Code (DC) 7336 (2013). 

2. Since May 24, 2007, the criteria for a compensable rating for hemorrhoids have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7336. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013). Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013). 

These initial rating issues arise from the disagreement with the assignment of a disability following the grant of service connection for hemorrhoids. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO decision review officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and asked questions aimed at determining whether there was additional evidence that could substantiate the claims and obtaining information on the missing elements of the claims. The Veteran has not raised any complaints about the hearing. All proper development has been completed. 

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing symptoms with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21 (2013). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. The Board will consider entitlement to staged ratings to compensate for times since the effective date of service connection, when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

The VA rating schedule evaluates external or internal hemorrhoids under 38 C.F.R. § 4.114, DC 7336. A noncompensable rating is assigned if the hemorrhoids are mild or moderate. A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is assigned if there is persistent bleeding and secondary anemia, or if there are fissures. 

The Board finds the Veteran competent to report symptoms and what she actually experiences. See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Prior to May 24, 2007

In June 2006, the Veteran filed a claim of service connection for hemorrhoids secondary to a service-connected cyst and spine disability. In November 2006, a VA primary care record showed the Veteran complained of irritation and bleeding due to external hemorrhoids. She reported being symptomatic when she ate spicy food. She had used creams and sitz baths. She requested follow-up with surgery for excision. The assessment was external hemorrhoids. 

A May 2007 VA history and physical examination report showed she was scheduled for a hemorrhoidectomy. She described a 10-year history of hemorrhoids after childbirth. Symptoms were itching, burning, pain, and throbbing that originally resolved over time, but in the last four years were persistent with bleeding. She was in considerable pain and was unable to get sufficient relief from ibuprofen, sitz baths, ice and other over-the-counter and home remedies. She denied a change in bowel movements, melena, and constipation/diarrhea. She stated she had rectal bleeding from hemorrhoids. 

A May 24, 2007 VA operative report noted there were no internal hemorrhoids and three to four mild to moderate external hemorrhoids, the most pronounced of which was excised. 

The Board does not find that an increase is warranted for this period because while at least one hemorrhoid was large and thrombotic enough to be excised, at no point were the hemorrhoids manifested by secondary anemia or fissures. The hemorrhoids were described in the operative report as mild to moderate.

While the Veteran had bleeding prior to the May 2007 surgery, the criteria for a 20 percent rating require that there also be secondary anemia or fissures.  Laboratory testing has not revealed the presence of anemia and examinations have not shown fissures.  Although the Veteran has at times reported fissures, these reports are not deemed credible given the examination and treatment records that are negative for such findings or complaints.

The Board has considered rating the Veteran's hemorrhoids under other DCs in order to provide the most beneficial rating. Under DC 7332, a 30 percent rating is for occasional involuntary bowel movements and under DC 7333, stricture of the rectum and anus is rated 30 percent disabling for moderate reduction of lumen or moderate constant leakage. 38 C.F.R. § 4.114, DCs 7332, 7333 (2013). However, the evidence of record is does not show that the Veteran had involuntary bowel movements or moderate fecal leakage.  In addition, the evidence does not show that the Veteran had a reduction of the lumen.  At the November 2011, examination the examiner was given the opportunity to check boxes indicating the presence of any of these symptoms but did not do so.  The Veteran has never reported the presence of these symptoms and there is no other evidence of their presence since the effective date of service connection.

While the Veteran has reported the symptom of itching, the DC for pruritus ani (7337) only states that the underlying condition is to be rated. No increase is found under DC 7337. 38 C.F.R. § 4.114. 

A higher rating is not warranted for the Veteran's hemorrhoids. The Board finds that the medical evidence demonstrates consistently and throughout that, over this appeal period, the Veteran does not meet the criteria for a 20 percent disability rating for her service-connected hemorrhoids. Hart, 21 Vet. App. 505.

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the hemorrhoids disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  No specific symptoms have been reported that are not contemplated by the rating criteria.  As detailed, the Veteran's hemorrhoids-related complaints are contemplated by the Rating Schedule's established criteria, and the assigned rating is adequate. No further analysis is necessary under Thun, 22 Vet. App. 111. Referral under 38 C.F.R. § 3.321 is not warranted. 

The benefit-of-the-doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Since May 24, 2007

At the August 2011 Board hearing, the Veteran stated she was not receiving treatment for hemorrhoids on a regular basis. (Transcript, 2). She stated in December 2010 she had a flare up and a hemorrhoid was lanced. (Transcript, 3.) She stated she was out of work for two weeks. Id. She had recurrent episodes intermittently at least twice a year with persistent bleeding when they happened. (Transcript, p 4.) She thought she might have anemia because she was taking "blood pills." Id. She believed heartburn triggered flare ups. Id. 

She claimed to have anal fissures. (Transcript, p 5.)  In the last two years she thought she had at least five flare ups after her hemorrhoidectomy done in 2007 and missed work because of the flare ups. Id. She used creams and tucks pads, changed her diet and took vitamins.  (Transcript, p 6.)  She said her hemorrhoids were "mild to severe" because she had to alter her life due to her hemorrhoids. Id. She was told one hemorrhoid could not be removed.  Id.  She said her disability caused problems at work in addition to absenteeism she was given a new chair because she sat on a pillow.  Id.  Hemorrhoids did not prevent chores or exercise but did prevent her from eating a normal diet. (Transcript, p 7.)  She said at least twice a month she would get a flare up and have to use creams and go through treatment to relieve the pain.  Id. 

In July 2007, a VA surgery record showed the Veteran was examined and was status post excision of one hemorrhoid (see May 24, 2007 operative report above). She felt well, her pain was controlled, and there was no bleeding. She complained of mild itching and stated she used Vaseline. Her appetite is normal and bowel movements her regular. It was observed that the area was clean and the site of the excision healed there were no perianal lesions. The assessment was status post hemorrhoidectomy. She was advised to avoid use of Vaseline around the perianal area. 

A VA treatment record dated in November 2007, shows no bleeding or rectal pain since excision in May.  A VA record dated in April 2009, shows she did not have diarrhea but was taking bupropion (prescribed for smoking cessation) which might have affected her bowel habits. 

In September 2009, a VA primary care record showed she complained of a recent "pimple" which worsened over the past several days. She felt pain in her back, pelvis and rectum. She noted her history of a pilonidal cyst. The impression was a recurrent pilonidal cyst with likely secondary infection. The lesion was small and did not require irrigation or drainage. She was given antibiotics and Tylenol for pain and was to follow up if there was no improvement. 

Other VA records showed she had constipation (see November 2009 record) and was treated again for a pilonidal cyst in April 2010 and given an excuse for work. 

In November 2011, she was given a VA examination. The report and addendum show the examiner noted the Veteran's past diagnosis of internal or external hemorrhoids from February 1997. The Veteran stated that when she delivered her first child she developed thrombosed hemorrhoids. Since that time she was followed during her service years and treated with diet changes, creams, stools softeners and sitz baths. Since her discharge, she continued to have problems with hemorrhoids and had one excised at the VA hospital. The examiner stated the Veteran had findings, signs or symptoms charitable to hemorrhoids including internal or external hemorrhoids that were mild or moderate in severity. She stated that the hemorrhoids stayed out and she could feel them when she cleaned herself, and she bled mostly during her periods. She did not have large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent occurrences. She also did not have: persistent bleeding; secondary anemia; or fissures. She did not have a fistula renal structure, impairment of renal stricture, impairment of sphincter control, or prolapse. She did have pruritus ani or constant mucous discharge. 

The physical examination revealed that she had no external hemorrhoids, just skin tags only. She did not have scars. There were no other pertinent physical findings. Regarding functional impact, the examiner stated the Veteran's rectum or anus condition did not impact her ability to work. In closing, the examiner noted again the Veteran mostly controls or symptoms with diet, stools softeners and over-the-counter creams. Her symptoms were most pronounced during her periods. An addendum noted that the Veteran's claims file and notes were reviewed all during her visit for the examination. 

A May 2012 VA gynecology record noted in the review of symptoms that a rectal examination was not indicated. 

A compensable rating for hemorrhoids is not warranted. While the Veteran asserted that she had anal fissures, the evidence shows it was her pilonidal cyst that was symptomatic.  She is already separately rated for this disability. The 2010 records show she was excused from work for the cyst. To the extent the Veteran meant to file a claim for an increase rating for her cyst, this claim has been referred above. An anal fissure is "a painful linear ulcer at the margin of the anus." Dorland's Illustrated Medical Dictionary, p 718 (31st ed. 2007). The VA examination report shows that she does not have anemia or fissures. The evidence is contemplated by the noncompensable rating describing mild to moderate hemorrhoids for this appeal period. 

To the extent the Veteran thought that she might have anemia or fissures, the Board relies on the examiner in taking into account the Veteran's history via interview and file review to determine that she did not have anemia. 

Other ratings are not for assignment as it was not shown that bowel problems were related to hemorrhoids or that there was stricture of the rectum and anus. 38 C.F.R. § 4.114, DCs 7332, 7333. As mentioned, no increase is found under DC 7337, pruritis ani. 38 C.F.R. § 4.114. 

The Board finds that the medical evidence demonstrates consistently and throughout that, over this appeal period, the Veteran does not meet the criteria for a compensable disability rating for her service-connected hemorrhoids. Hart, 21 Vet. App. 505.

As for extraschedular consideration, the Board finds that the rating criteria reasonably describe the hemorrhoids disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. As detailed, the Veteran's hemorrhoids-related complaints are contemplated by the Rating Schedule's established criteria, and the assigned rating is adequate. No further analysis is necessary under Thun, 22 Vet. App. 111. Referral under 38 C.F.R. § 3.321 is not warranted. 

The benefit-of-the-doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Prior to May 24, 2007, a rating higher than 10 percent for hemorrhoids is denied. 

Since May 24, 2007, a compensable rating for hemorrhoids is denied. 


REMAND

The 2011 VA examiner noted that the spine disability was manifested by flare ups as well as weakened movement and excess fatigueability, but did not provide opinions as to the extent, if any, of additional loss of motion due to these factors. This is not in accord with the Board's previous remand instructions or applicable court precedent. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action: 

1.  Ask the November 2011 VA examiner to provide answers to the following questions. 

Is there any additional range of motion lost due to flare ups? If so, estimate the additional limitation in degrees. 

Is there any additional range of motion lost due to weakened movement? If so, estimate the additional limitation in degrees. 

Is there any additional range of motion lost due to excess fatigability? If so, estimate the additional limitation in degrees. 

Is urinary urgency related to the spine disability?

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

The examiner is advised that all of the information sought in these instructions is required to evaluate the Veteran's appeal in accordance with VA regulations as interpreted by the Courts.

The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review in conjunction with answering these questions. 

If deemed necessary, or if the November 2011 VA examiner is unavailable or unable to answer the questions posed in this remand, the Veteran should be scheduled for a VA examination and the above questions should be answered. 

3.  If the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


